UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
STERLING J. BLADE, CIVIL ACTION NO. 1:17-CV-00671
Plaintiff
VERSUS JUDGE DRELL
JODY FLOYD, ET AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein; after independent (de novo) review of the
record including the objections filed herein; and having determined that the findings
and recommendation are correct under the applicable law;

IT IS ORDERED that Defendants’ Motion to Dismiss (ECF No. 59) is DENIED.
However, the Court formally warns Plaintiff that any future misrepresentations or
omissions in filings may warrant the imposition of sanctions, including dismissal.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas, given Plaintiff's accumulation of three strikes
under 28 U.S.C. § 1915(g) in other cases.

THUS ORDERED AND SIGNED in chambers in Alexandria, Louisiana on this

wie
qe day of January 2020. ao

 

 

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 
